Citation Nr: 0120927	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-33 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis affecting multiple joints, currently evaluated with 
a combined rating of 90 percent.

2.  Entitlement to an increased evaluation for rheumatoid 
arthritis affecting multiple joints, in excess of 60 percent, 
from May 31, 1996, to August 11, 1999.

3.  Entitlement to service connection for bilateral plantar 
neuromas.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to June 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of February 1997 and 
December 1998 of the RO.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  In 
light of this new law, the RO is invited to revisit the 
Statement of the Case issued in July 1999, which denied as 
not well grounded the claim for service connection for 
bilateral plantar neuromas.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's rheumatic arthritis is currently active.

3.  The veteran's rheumatic arthritis currently results in 
pain and limitation of motion of multiple joints, fatigue, 
difficulty performing the ordinary tasks of everyday life, 
and more nearly approximates the criteria for a 100 percent 
schedular evaluation for active rheumatic arthritis.

4.  During the period from May 31, 1996, to August 11, 1999 
the veteran's rheumatic arthritis was manifested by pain and 
limitation of motion of the hands and feet, and the left 
knee.  Normal ranges of motion were shown for the ankles, 
wrists, elbows and shoulders.  She was employed during this 
period.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
schedular rating for the service-connected rheumatic 
arthritis affecting multiple joints, from August 11, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Code 5002 (2000).

2.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected rheumatic arthritis 
affecting multiple joints for the period from May 31, 1996 to 
August 31, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5002 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. at 593-94.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 which provides that rheumatoid arthritis 
as an active process, with one or two exacerbations a year in 
a well-established diagnosis, warrants a 20 percent rating.  
Active rheumatoid arthritis with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, warrants 
a 40 percent rating.  Active rheumatoid arthritis with less 
than the criteria for a 100 percent evaluation, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, warrants a 60 percent rating.  Active rheumatoid 
arthritis with constitutional manifestations associated with 
active joint involvement, totally incapacitating, warrants a 
total rating.  

For residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, the disability is rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation 
will be assigned.  38 C.F.R. § 4.71a, Code 5002.

Service connection for rheumatoid arthritis was granted in a 
rating decision of September 1995.  An evaluation of 20 
percent was assigned.  In May 1996, the veteran requested a 
re-evaluation of her rheumatoid arthritis.  Rating decisions 
of December 1996 and February 1997 confirmed and continued 
the 20 percent rating.  A rating decision of January 1998 
granted service connection for depressive disorder determined 
to be secondary to the veteran's rheumatoid arthritis 
disability.  A rating decision of March 1998 increased the 
rheumatoid arthritis evaluation to 60 percent, effective May 
31, 1996, the date of receipt of the veteran's claim for an 
increased evaluation.  A rating decision of December 1998 
increased the veteran's evaluation for depressive disorder 
secondary to rheumatoid arthritis to 30 percent.  A rating 
decision of March 2000 determined that it would be to the 
veteran's advantage to rate each joint affected individually.  
The RO then assigned ratings for each of the veteran's 
shoulders, wrists, knees, ankles, feet, hands, elbows as well 
as her thoracic spine; in all 15 separate ratings ranging 
from noncompensable to 40 percent disabling were assigned.  
These ratings were made effective as of August 11, 1999, the 
date of a VA examination which showed worsening symptoms of 
rheumatoid arthritis in several joints.  A combined 
evaluation, when including the bilateral factor, for the 
joints effected was 90 percent.  The veteran's total 
evaluation was also 90 percent.  A rating decision of May 
2000 granted the veteran a total disability evaluation for 
individual unemployability due to service connected 
disability.

Rheumatoid arthritis effective from August 11, 1999

A review of the pertinent evidence of record indicates the 
veteran underwent a VA examination in August 1999.  She noted 
that she had received injections for pain in July 1999 in her 
right thumb, right shoulder and knee.  She complained of 
being tired often.  She noted an aching feeling all over her 
body, joint stiffness and swelling, lack of energy and lack 
of strength in her hands.  She reported that she took about a 
half hour to shower and dress.  She stated that she was 
unable to comb or wash her hair due to painful hands and had 
difficulty putting on her shoes.  Driving purportedly caused 
pain, and she had some assistive devices to aid her in 
driving.  She stated that, at home, she was unable to open 
jars or cans.  She stated that she could not crack ice cubes.  
Strenuous activity reportedly caused pain which would last 
until the next day.  

On examination, she complained of pain all over, especially 
in her right thumb.  The alleged pain was usually in her 
hands, knees, elbows and shoulder area.  She reported 
increased severity over the prior two years and constant 
flare-ups.  With increased activity, she had increased pain 
and swelling.  She had been seen by Occupational Therapy and 
was given a raised toilet seat and devices to assist with 
getting in and out of the tub.  She also had a built up 
toothbrush and eating utensils.

Physical examination showed she became frustrated and tearful 
when answering certain questions about her condition and her 
inability to do certain activities.  The left and right 
shoulder were without swelling.  The range of motion of the 
shoulders was forward flexion of 100 degrees on the left, 90 
degrees on the right.  There was pain with extension of the 
left to approximately 40 degrees, the right to approximately 
30 degrees.  The pain was noted during and at the end of the 
range of motion.  She had complete internal and external 
rotation.  

Examination of the right wrist noted pain with the range of 
motion.  She was able to complete flexion and dorsiflexion to 
approximately 70 degrees, and palmar flexion to 70 degrees.  
Radial and ulnar deviation of 20 and 40 degrees respectively 
were possible.  Examination of the left wrist showed a 
flexion deformity.  She had approximately 40 degrees palmar 
flexion, and pain was indicated.  She had difficulty in 
performing radial and ulnar deviation, both of which were 
decreased approximately 10 and 20 degrees, respectively.  

Examination of the elbows showed flexion to approximately 140 
degrees, bilaterally.  There was swelling of the left knee.  
Flexion of the knee was from 0 to 140 degrees, bilaterally.  
Pain on motion was indicated.  There was palpable and audible 
crepitus, bilaterally.  Ligamentous testing of the knees was 
within normal limits.  Examination of the hips showed she 
could perform straight leg raising to 120 degrees, but with 
some difficulty.  Examination of the ankle showed pain with 
range of motion.  She was able to dorsiflex to 20 degrees and 
plantar flex to approximately 40 degrees, bilaterally.  She 
was able to perform heel walking, but toe walking was 
difficult.  There was pain with ambulation.  She was able to 
stand on one foot.  

X-ray examination of the left hand taken in May 1997 
indicated bony erosions of the first and second metacarpals.  
There was narrowing of the joint space and subluxation of the 
left first and second metacarpo-phalangeal joints.  There 
were minimal bony erosions with soft tissue swelling in the 
right second and third proximal interphalangeal joints.  
There was no evidence of osteoporosis.  Compared to a 
previous examination conducted in July 1995, there was 
progressive change.  Views of the left knee showed slight 
increase of degenerative change.  Views of the wrists 
revealed slight narrowing of the radio-carpal joint.  Views 
of the feet showed bony erosions of the metatarsals and 
proximal and distal phalangeal bones of the great toe of both 
feet.  There was narrowing of the joint space of the second 
and fifth metacarpo-phalangeal joints, bilaterally.  
Comparison to previous examination of January 1997 showed 
slight progressive change.

Diagnoses included rheumatoid arthritis with involvement of 
the shoulder, wrist, knee and ankle joints, bilaterally, and 
the proximal interphalangeal and metacarpo-phalangeal joints.  
It was noted that, as a result of the rheumatoid arthritis, 
the veteran had an ankylosed condition of the left wrist.  It 
was noted that rheumatoid arthritis was confirmed by lab 
report with a rheumatoid factor of 500.8 and CRP of 3.94, 
erythrocyte sedimentation rate was 56.

Treatment notes from September 1999, show that the veteran 
was seen for some joint nodules on her hands distally and for 
some hyperextension of the proximal interphalangeal joint 
number two on the left.  One splint was made and another was 
ordered for the veteran.

Treatment notes from December 1999 show that the veteran was 
examined for left knee swelling and pain.  Physical 
examination showed the left knee was warm and swollen, with 
mild effusion and no palpable cyst.  The calf was tender, 
warm and showed mild edema.  Aspiration was attempted but the 
veteran refused, only allowing a Lidocaine injection.

Psychiatric treatment notes, dated in April 2000, show that 
the veteran was distressed because her arthritis limited what 
she could do.  She noted having had trouble with her right 
wrist and having had fears about how this would impact her 
independence.  She stated that she was unable to wipe herself 
after using the toilet with her left hand and she feared that 
this may happen with the right hand as well.

In July 2000, the veteran underwent a series of special 
orthopedic tests related to chronic left knee effusion and 
synovitis of the left wrist.  She had been considered for 
left knee arthroscopy and synovectomy.  She wore a left wrist 
splint.

Physical examination showed boggy edema with effusion of the 
left knee.  She had retropatellar crepitus as well as 
crepitations noted which seemed to be within the joint line, 
bilaterally.  She had varus/valgus shucking which was 
noticeably different from the right, uninvolved, knee; 
however, endpoints were well appreciated.  She had a negative 
Lachman's and negative pivot shift.  She had an equivocal 
McMurray's test with medial joint line discomfort.  Her left 
wrist showed limited range of motion, pain, and boggy type 
synovitis.

As noted above, rheumatoid arthritis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 which provides that rheumatoid 
arthritis as an active process with less than the criteria 
for 100 percent evaluation, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, warrants a 60 
percent rating.  Active rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, warrants a total rating.  

A rating decision of March 2000 increased the veteran's 
evaluation for rheumatoid arthritis from 60 percent to a 
combined 90 percent, effective the date of the August 1999 VA 
examination.  In doing so the RO assigned ratings for 15 
separate disabilities caused by the rheumatoid arthritis.  
These ratings were properly combined and a bilateral factor 
was appropriately determined.  

The Board considers these separate ratings to be accurate in 
their description of each individual disability; however, in 
light of 38 C.F.R. § 4.7, the Board has determined that the 
veteran's rheumatoid arthritis disability, as a whole, more 
nearly approximates the criteria for a 100 percent evaluation 
for an active condition.  The evidence of record indicates 
that the veteran's rheumatoid arthritis is active and is 
progressing.  Additionally, the evidence shows that the 
veteran experiences pain during everyday routine activities 
and her disability prevents her from performing ordinary 
activities of self-care and maintenance.  For these reasons 
the Board concludes that a schedular evaluation of 100 
percent is appropriate for the period commencing on August 
11, 1999.

Rheumatoid arthritis from May 31, 1996, to August 10, 1999.

A review of the pertinent evidence of record indicates that 
the veteran failed to appear for a VA examination scheduled 
in August 1996.  She underwent a VA examination in January 
1997.  She reported pain in her hands and feet.  Physical 
examination of the left hand showed that the first metacarpal 
joint of the first finger was enlarged and tender.  The 
proximal interphalangeal joint of the third finger was also 
enlarged and tender, but there was no redness or heat.  On 
the right hand, she had a nodule of the first proximal 
interphalangeal joint of the thumb.  This was palpable, 
nontender and measured 0.5 mm by 0.5 mm.  She also had 
enlargement of the proximal interphalangeal joint of the 
third finger of the right hand with no redness, heat or 
tenderness.

Both shoulders were within normal limits with full range of 
motion.  Her elbows had no palpable swelling or tenderness, 
and she had full range of motion of the elbows.  Both wrists 
showed normal inversion and eversion, normal palmar flexion 
and normal extension of the wrists.  The knees revealed no 
swelling, redness or heat.  She had 0 degrees of 
hyperextension and 140 degrees of flexion of both knees.  
Both ankles were within normal limits with no swelling.  She 
had normal dorsiflexion and plantar flexion of the feet, and 
normal inversion and eversion.  The feet revealed no evidence 
of deformity, swelling, redness or heat.  She had a normal 
range of motion of the toes.  X-ray examination showed normal 
knees.  X-rays of the feet showed early bony erosions of the 
distal aspects of the proximal phalanges of the first toes, 
bilaterally.  X-rays of both hands showed soft tissue 
swelling of the proximal interphalangeal joints of the second 
and third fingers of both hands, with erosion of the head of 
the first metacarpal joint on the left hand consistent with 
early minimal rheumatoid arthritic changes.  The diagnosis 
was rheumatoid arthritis, under treatment, considered active.

A treatment note, dated in September 1997, shows that the 
veteran was seen with multiple swollen joints, including her 
metacarpo-phalangeals, proximal interphalangeals, right 
shoulder, left knee and metatarso-phalangeals.  The 
assessment was that of rheumatoid arthritis, moderate 
activity.  

A statement from Dr. Evans, dated in September 1997, notes 
treatment since November 1995.  Dr. Evans stated that the 
veteran had severe rheumatoid arthritis when first seen, 
manifested by multiple swollen, warm joints, prolonged 
morning stiffness and fatigue.  Her rheumatoid factor was 
strongly positive at 100 IU/ml.  Her hand X-rays of July 1995 
revealed soft tissue swelling, periarticular osteopenia, and 
erosions in her third proximal interphalangeal joints, 
bilaterally.  She was initially continued on NSAIDs, but 
prednisone was added, and she was begun on methotrexate.

Her condition improved; however, she continued to have 
multiple swollen joints.  She was weaned off the prednisone 
and enrolled in a study of an experimental NSAID along with 
her methotrexate.  During the study, she was followed closely 
by Dr. Evans, an although she continued to have some 
improvement, she continued to have tender joint counts in the 
8-10 range and swollen joints in the 6-8 range.  The more 
disturbing problem was that her X-rays continued to progress, 
and her X-rays of May 1997, showed joint space narrowing and 
subluxation of her first and second metacarpo-phalangeals as 
well as continued erosive disease of multiple joints.  Her 
foot X-rays from May 1997 showed erosions of her metatarsal 
and phalangeal joints as well as joint space narrowing.  She 
continued to have moderately severe rheumatoid arthritis with 
evidence of irreversible joint damage to her metacarpo-
phalangeals and her metatarso-phalangeals.  

On examination, in September 1997, Dr. Evans noted that she 
had 2+ swelling, 1+ tenderness of her interphalangeals and 
third proximal interphalangeals, 1+ swelling of her first and 
third metacarpo-phalangeals bilaterally with 1+ tenderness of 
her first metacarpo-phalangeals, bilaterally, 2+ tenderness 
with decreased range of motion of her right shoulder, 1+ 
swelling, 1+ tenderness of her left knee and 1+ tenderness of 
the metatarso-phalangeal 1-3 on the right and metatarso-
phalangeal 2-3 on the left with 1+ swelling of her third 
metatarso-phalangeals, bilaterally.  Overall, her rheumatoid 
arthritis continued to be moderately active.  

As noted above, active rheumatoid arthritis with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, warrants a 40 percent rating.  Active rheumatoid 
arthritis with less than criteria for 100 percent evaluation, 
but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, warrants a 60 percent rating.  Active 
rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating, warrants a total rating.  

A review of the evidence of record does not indicate that the 
veteran's rheumatoid arthritis disability was productive of 
totally incapacitating symptomatology prior to August 11, 
1999.  During the period in question, an evaluation of 60 
percent was assigned for an active condition.  Although it is 
possible that the condition could have been individually 
rated at each joint during this time, the objective evidence, 
including the ranges of motion reported on VA examinations, 
do not indicate that such evaluations, under criteria for 
chronic residuals, would have resulted in a combined 
evaluation in excess of 60 percent.  The report of the VA 
examination conducted in January 1997 showed normal ranges of 
motion of the knees, ankles, shoulders and elbows.  Dr. 
Evans' statement from September 1997 showed a moderately 
active disease process.

The Board, therefore, agrees that the active rating was the 
higher evaluation.  The evidence will not support a finding 
of total incapacitation due to rheumatoid arthritis, and for 
the period from May 31, 1996, to August 10, 1999, the 
evidence also does not indicate that the disability more 
nearly approximated the criteria for a 100 percent rating.

VCAA

The Board notes that effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Id.; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regarding the appeal of the ratings assigned for the 
veteran's rheumatoid arthritis, the Board notes that, 
although the law may have been considered by the RO, the 
veteran was not advised of the specific changes.  The Board, 
however, also notes that there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim on multiple occasions, she was afforded several VA 
medical examinations.  In addition, the RO continually 
obtained the veteran's VA treatment records-there is no 
indication of any outstanding medical evidence in this 
regard.  Thus, the Board concludes that the RO has complied 
with the requisite provisions of the VCAA and has met its 
duty to assist.  38 C.F.R. § 5107.


ORDER

Entitlement to an evaluation of 100 percent for rheumatoid 
arthritis for the period beginning on August 11, 1999, is 
granted.

Entitlement to an evaluation in excess of 60 percent for 
rheumatoid arthritis for the period from May 31, 1996, to 
August 11, 1999, is denied.


REMAND

The veteran contends that she suffers from bilateral plantar 
neuromas that are attributable to her service-connected 
rheumatoid arthritis-caused either by her altered gait or by 
degenerative changes in her feet brought upon by rheumatic 
arthritis.

In its most recent handling of the issue, the RO determined 
that the claim of service connection for bilateral plantar 
neuromas was not well grounded.

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.

Specifically, on November 9, 2000, the President signed into 
law the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Although the RO determined that there was no medical evidence 
of a nexus between the veteran's diagnosed neuromas and her 
service-connected rheumatoid arthritis, the veteran was never 
afforded a VA examination to address the question.  The RO 
should request all treatment records and arrange for a VA 
examination.  

Therefore, further review by the RO prior to appellate 
handling of this matter is required.  The veteran in this 
regard should be instructed to submit any competent evidence 
that supports her claim.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her 
bilateral plantar neuromas.  The veteran 
in this regard must be instructed to 
submit all competent evidence that tends 
to support her assertion that her plantar 
neuromas were caused or aggravated by her 
service-connected rheumatoid arthritis.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of her 
bilateral plantar neuromas.  The claims 
folder and any additional medical 
evidence obtained from the veteran should 
be made available to the examiner for 
review.  All indicated testing should be 
performed and the findings described in 
detail.  In addition, based on his/her 
review of the case, the examiner should 
express an opinion as to the medical 
probability that any demonstrated 
disability manifested by plantar neuromas 
is either caused or aggravated by the 
service-connected rheumatoid arthritis.  
The examiner should explain the basis for 
all opinions and, most importantly, 
reconcile them with any previously 
reported medical evidence in the claims 
folder.

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 



